Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 1 of 19




                 Exhibit 6
Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 2 of 19

                                                              Exhibit 6
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 3 of 19




               There are currently 18 representatives of candidates or parties observing or
               participating in the process Of those, half are Democratic representatives and half are
               Republican representatives Additionally, there is a staff person form the Committee on
               House Administration observing

                                                       : The operations at the Elections warehouse are done for
               today. The group will reconvene tomorrow at 9 AM.


               All provisional ballots that were unchallenged and could be counted in their entirety
               were opened, scanned and tabulated this evening. That number of 8,097 bringing the
               total votes cast in Allegheny County to 717,733. A total of 14,969 votes were added to
               the totals today.


               Of the 8,097 votes counted in the last batch, 4,345 were cast for Biden and 3,579 were
               cast for Trump. The full results are available on the Election results website.


               Tomorrow, the last batches of the provisional ballots will be reviewed. The provisional
               ballots without challenge that can be partially counted will be created and scanned. The
               remaining overseas/military ballots will be created and scanned. Any provisional ballots
               in the last batches will also be scanned.

                                                            After a brief 30 minute break for dinner, the review
               of provisional ballots and challenges has continued but will be wrapping up shortly for
               the evening The vast majority of the provisional ballots have been reviewed at this
               point Any remaining items will be transported to the warehouse tomorrow morning for
               review


               The ﬁnal ballots out of the incorrect ballots were ﬁnished and scanned. The results have
               been uploaded to the website. This batch includes an additional 2,422 ballots with
               1,803 votes cast for Biden and 569 votes cast for Trump. The total votes case by county
               voters is now 709,636. Today, a total of 6,872 votes were added to the count thus far.


               The staff has also begun to process the provisional ballots for which there was no
               challenge and would be fully counted We expect to have one more upload of results
               before work ends for the evening




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                              2/18
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 4 of 19




               Tomorrow, the staff expects to ﬁnish the process to review provisional ballots and will
               begin processing and working through the provisional ballots for which there was no
               challenge and would be partially counted.

                                                           : The review of provisional ballots continues. Those
               which have been designated as allowable votes that are not contested are being
               processed and are expected to be scanned/counted/tabulated later this evening.


               Another batch of ballots from the 7,000 incorrect ballots that were returned by voters
               were scanned and added to the results page


               The total count of votes added from that batch are 2,061 bringing the total ballots cast
               in the county to 707,214. Of those votes, 1,519 were cast for Biden and 460 were cast
               for Trump. This morning’s ﬁrst batch also included the 256 miscellaneous ballots that
               had been set aside for resolution and were determined to be valid to vote.


               With both batches together, approximately 2,000 of the ballots from the 7,000
               incorrect ballots remain to be scanned/counted/tabulated

                                                           : The staff and authorized representatives have just
               re-convened after a short, 30-minute break for lunch.


               The batch of 7,000 incorrect ballots that were returned are continuing to through the
               process to vote the candidates who would have appeared on the corrected ballot if that
               race also appeared on the incorrect ballot. Once that’s complete, those ballots will be
               scanned, tabulated and reported. The ﬁrst set of those ballots have been scanned and
               added to the results page.


               The examination of provisional ballots has also begun this morning with
               representatives from both sides seated at the table for any challenges.


               Warehouse staff are opening the ballot return bags to ensure there are no provisional
               ballots stored there and then will be resealing them. They are also extracting the poll
               books for scanning.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                             3/18
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 5 of 19




               There were a total of 2,389 ballots that were uploaded into the system, bringing the
               total number of votes cast to 705,153 Of those ballots, 1,771 votes were cast for Biden
               and 578 votes were cast for Trump

                                                         : The operations at the Elections warehouse began
               again at 9 AM this morning.


               The batch of 7,000 incorrect ballots that were returned are currently going through the
               process to vote the candidates who would have appeared on the corrected ballot if that
               race also appeared on the incorrect ballot. Once that’s complete, those ballots will be
               scanned, tabulated and reported.


               The examination of provisional ballots has also begun this morning with
               representatives from both sides seated at the table for any challenges.


               Warehouse staff are also opening the ballot return bags to ensure there are no
               provisional ballots stored there and then will be resealing them. They are also
               extracting the poll books for scanning.


               Currently, there are 21 authorized representatives for candidates or parties on site. Of
               those, 14 are representing Republican candidates and seven (7) are representing
               Democratic candidates. There is also a staff person here representing the Committee
               on House Administration.

                                                           : Operations at the warehouse concluded at 9:15 PM
               for the evening. At a minimum, operations tomorrow will run from 9 AM to 9 PM, with a
               possibility that they could go longer into the evening.


               The approximately 7,000 incorrect ballots are currently in process As noted earlier, the
               staff did the sufﬁciency review, opened the declaration envelopes, and extracted the
               secrecy envelopes tonight The rest of the process will be done tomorrow


               Tomorrow morning, the Return Board will begin to examine the provisional ballots and
               open the ballot return bags to ensure there are no provisional ballots stored there.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                           4/18
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 6 of 19




                                                        The organization of and research into the provisional
               ballots for the Return Board process continues The work is complete for approximately
               560 precincts with the remaining in process

               All of the surrendered ballots have been reviewed to pull and set aside any of the batch
               of corrected ballots (with an orange bar) that were surrendered. There were a total of
               1,331 ballots in that category and, of those, 120 ballots had a matching white
               (incorrect) envelope that had been returned to Elections. Those ballots have now been
               set aside. Another eight (8) ballots show that a white one (incorrect ballot) was
               returned in the SURE system but the white ballot has not yet been identiﬁed. Those
               ballots have also been set aside. The 128 number will be subtracted from the estimated
               7,100 ballots to leave approximately 7,000 to be canvassed. The team is doing the
               sufﬁciency review, opening the declaration envelopes, and extracting the secrecy
               envelopes tonight. The rest of the process will be done tomorrow.

               At today’s Board of Elections meeting, the Board voted by a 2-1 vote to count the 2,349
               ballots returned with no date. There is a 48 hour period to appeal that vote and so
               those ballots will be put aside until that time period has expired with no appeal, or until
               appeals have been exhausted, whichever comes ﬁrst. Additionally, the 947 ballots that
               were postmarked on or before Election Day and received on November 4-6 remain
               segregated and have not been counted.

               Approximately 200-300 that had miscellaneous issues to be resolved have been
               addressed and will move forward for canvassing. As of 3 PM today, another 317 military
               and overseas ballots had been received which will also be brought over for canvassing.
               With the above ballots, that brings the total estimated mail-in and absentee ballots to a
               little over 10,000 that remain to be canvassed with the noted caveats.

               Another approximately 2,000 ballots were naked meaning they were returned
               without a secrecy envelope and will not be counted pursuant to the PA Supreme
               Court ruling An additional 370 had incomplete voter declarations and will not be
               counted

               The plan for tomorrow is to begin examination of the provisional ballots and open the
               ballot return bags to ensure there are no provisional ballots stored there. Both will be
               done with the authorized representatives and watchers present.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                           5/18
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 7 of 19




                                                               The review of surrendered and spoiled ballots
               continues at this time


               Staff and authorized representatives are currently taking a half hour break for lunch
               and will reconvene at 1 PM.


               The cover sheets for the provisional ballots for which research has been completed will
               be provided to authorized representatives once work begins again at 1 PM


               The Elections Division also noted that it has received 4 OmniBallots which allow those
               who are visually impaired to vote by mail-in or absentee ballot. There were 7
               applications and these 4 were returned timely. The votes from those ballots will be
               added to the tallies later today.

                                                       : The staff convened again this morning at 9 AM. The
               review of surrendered and spoiled ballots has continued with ﬁve (5) of seven (7)
               regions complete and work underway on the sixth.


               The examination of provisionals could begin today and we will note when that process
               occurs.


               As of now, there are 18 representatives of campaigns or candidates at the warehouse –
               11 represent the Republican party or candidates and seven (7) represent the
               Democratic party of candidates. Additionally, there are two staff members
               representing the Committee on House Administration present.

                                                      Operations at the warehouse are concluding at 8 PM for
               the evening The review of surrendered and spoiled ballots continues and will be the
               ﬁrst activity tomorrow as well

               The examination of provisional ballots could begin tomorrow, to the extent that a
               precinct is not impacted by the review of a surrendered or spoiled ballot.

               At a minimum, operations tomorrow will run from 9 AM to 9 PM, with a possibility that
               they could go longer into the evening.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                          6/18
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 8 of 19




                                                          The Elections staff continues to go through the ballots
               that were surrendered or spoiled to ﬁnd any ballots with an orange bar on them which
               would indicate that the county may have received an incorrect ballot as well This
               process is necessary to ensure that no person votes more than once


               Of the appx. 6,500 ballots that had various issues to be resolved, the staff sorted
               through all of those today with approximately 500 being researched further. The Board
               of Elections will meet virtually tomorrow at 3 PM to consider resolution of those
               ballots.


               This afternoon, 449 in person votes were added to the totals from the scanners that
               were returned to the warehouse and still had medium in them that had not been
               uploaded This brought the number of total votes cast to 702,764 An additional 124
               votes were cast for Biden and 320 for Trump The full summary results is available on
               the election results webpage


               The division continues to work on the time-consuming process to research the
               approximately 17,000 provisional ballots. The sort of the surrendered and spoiled
               ballots must occur before examination of the provisionals begins. The staff has
               completed one of seven regions and is working on two others.


               The mail in ballots that were postmarked on or before election day but received
               Wednesday through Friday remain segregated and have not been opened or counted


               The team plans to continue working this evening with no set end time. Additionally,
               hours are 9 AM to 9 PM tomorrow and for the remainder of the week, at a minimum.

                                                           : This morning, there are three main activities
               occurring at the Elections warehouses: The bins of ballots still needing resolution are
               being reviewed by the Division Manager and Deputy Division Manager on a table in
               front of the observers. They will be sorted into two piles – one for ballots for which
               resolution is not possible; and, one for ballots that will require further research. Once
               they are sorted, the ballots that will require further research will be reviewed using the
               SURE system to determine if resolution is possible.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                               7/18
11/12/2020           Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 9 of 19




               Elections ofﬁcials are currently going through the envelopes of ballots surrendered at
               the polling places to pull any of the ballots returned by a voter who received an
               incorrect and corrected ballot Those surrendered ballots will then be matched against
               the incorrect ballots that will be reviewed during the Return Board process That step
               will ensure that anyone who voted in person will not also have their incorrect ballot
               voted


               Elections employees are also pulling the precinct-level scanners from a handful of
               precincts because the memory sticks remain in those scanners. In the vast majority of
               those cases, the votes are already contained in results as they were entered using the
               machine tapes.


               There are currently 26 representatives of candidates and parties on premises Of those,
               seven are Democratic, 17 are Republican and there are two representatives from
               Congress on hand to observe the activities

                                                     : The processing and counting of ballots was suspended
               while the Elections Division does some additional administrative work and research
               related to the ﬁnal batch of ballots from the group of the correct/incorrect ballots. The
               Return Board and canvassing is expected to begin again on Monday, November 9 to
               allow time for the Division staff to do that work. There will be no further ballots
               counted, or results reported until that date.

                                                           : The Elections Division has announced that another
               7,253 votes have been added to the Allegheny County vote total, bringing the number
               of votes cast to 702,315. Of those, 5,184 votes were cast for Biden and 1,893 votes
               were cast for Trump. The full detail/summary report is available on the Elections results
               page at https://results.enr.clarityelections.com/PA/Allegheny/106267/web.264614/.

                                                     : The Return Board resumed this morning at 9 AM. They
               are continuing to process the batch of ballots sent to voters that had to be reissued.
               Last night, the ballots from voters who returned both an incorrect and correct ballot
               were reviewed, processed, scanned and reported out. This morning, the ballots from
               voters who returned just the correct ballot are being reviewed and processed. They
               have begun the scanning process and a report on the results of those ballots are
               expected to be available sometime between 11 and Noon.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                            8/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 10 of 19




                                                            The last update for today has been uploaded to the
               Election results webpage There are 3,212 additional votes that have been added to
               bring the total vote count to 695,062 Of the most recent update, 2,436 votes went to
               Biden and 733 votes went to Trump Additional detail is available on the results
               webpage


               For members of the media, access to the warehouse is available beginning at 8:30 AM.
               If your outlet was on the list today, you will be on tomorrow’s list as well.

                                                         : The Elections Division has just added the remaining
               military and overseas ballots returned to the Division thus far, as well as the ballots for
               voters who submitted correct and incorrect ballots. That number is 9,288 and brings
               the number of overall votes cast to 691,850. In the presidential race, 7,300 additional
               votes went to Biden and 1,875 votes went to Trump. The remaining detail on races in
               the county are available on the Elections’ results webpage.

                                                          The Return Board is continuing its work with military
               and overseas ballots and expects to close that process shortly At that time, they will
               move to canvassing of the ballots of voters who received incorrect and corrected
               ballots


               The Division will ﬁrst go through the ballots where a voter returned both a correct and
               incorrect ballot. If the correct ballot is sufﬁcient, it will move forward for processing. If
               not, it and the incorrect ballot will be forwarded to the Return Board for processing. If
               only a correct ballot was returned, it will move forward for processing. If only an
               incorrect ballot was returned, it will be forwarded to the Return Board for processing.


               Today’s mail included 113 ballots of which 64 met the Court’s criteria for counting In
               the three days, 1,045 total ballots were received Of those, 947 are able to be counted


               Finally, the Division has released results for the ballots that would not scan previously,
               and for 2/3 of the overseas and military ballots done to date. A total of 5,345 votes
               were added. In the Presidential race, 4,134 of those went to Biden and 1,076 went to
               Trump. The full summary result and totals are being uploaded to the election results
               website now.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                             9/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 11 of 19




                                                       The Return Board has made the decision to not break for
               lunch and will instead work through until 4 30 PM

               The total votes cast in the county are 677,172 and reﬂects the six precincts that were
               not reported until yesterday. They are in-person votes.

               Yesterday’s mail included 370 total pieces. Of those, 358 meet the criteria set forth by
               the Court.

               To date, the county has received 3,873 overseas and military ballots. Those will
               continue to come into the ofﬁce as the deadline is one week from Election Day, or next
               Tuesday.

               Additionally, while there is not an exact number at this time, the Elections Division
               estimates that there are 17,000 provisional ballots and expect that number will grow

                                                     : Two members of the Board of Elections – County
               Executive Rich Fitzgerald and Council Member Sam DeMarco – arrived at the Election
               warehouse this morning and made remarks, thanking the approximately 80 members of
               the Return Board who were being sworn in. County Executive Fitzgerald, who is the
               Chair of the Board of Elections, administered the oath of ofﬁce.


               The ﬁrst item that the board is doing is addressing the 2,200 ballots that would not scan
               on Election night. These ballots are eligible to be counted and were reviewed, but
               would not go through the scanner. Authorized representatives of the parties and
               candidates on the ballot may have individuals here viewing the process and examining
               the ballots. Once that process is complete, the ballots can be scanned.


               In yesterday’s mail, 372 ballots were received. They are being reviewed now to see how
               many were postmarked on or before Election Day.

                                                     : Allegheny County has counted all of the votes that are
               able to be voted to this point. Its remaining mail-in and absentee ballots fall into one of
               three categories:




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                            10/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 12 of 19




               1 The ﬁrst category includes ballots that would not scan appropriately The remedy is to
               address those ballots during the Return Board process Again, by state law, the Return
               Board cannot convene until three days after the election

               2.Ballots returned that have been determined by the Elections Division to have
               sufﬁciency issues. These ballots will be reviewed as part of the Return Board process.
               This is an extra step to be as transparent as possible. By state law, the Return Board
               process cannot begin until three days after the election.

               3.Ballots returned by voters impacted by the mailing error announced October 14 (see
               release) have a potential universe of 29,000. A process was outlined at that time.
               Subsequently, these ballots were brought up during the federal court case ﬁled by Sean
               Parnell and Luke Negron related to watchers at additionally ofﬁces. As a result of that,
               the county’s process was provided and became part of the order issued by the Court. It
               speciﬁcally stated that Elections could not begin the review, processing and counting of
               ballots until after the ballot return deadline, which is Friday at 5 PM.


               The convening of the Return Board has already been properly advertised and
               announced The board is Elections Division staff and will be sworn in at 9 AM on Friday,
               November 6 at the Elections Warehouse at 901 Pennsylvania Avenue, Pittsburgh
               15233

                                                       : The elections warehouse closed shortly before 11 PM
               this evening after ﬁnal uploads of scanned mail-in and absentee ballots and additional
               in-person precinct results were added to the Election Results webpage.

               The current number of ballots cast is 675,928. This includes 313,072 mail-in and
               absentee ballots.

               On Tuesday at 8 PM, we had a total of 348,485 mail-in or absentee ballots returned.
               The difference between the two numbers – mail-in/absentee votes counted (313,072)
               and total ballots returned (348,485) is 35,413. That 35,413 includes the universe of
               voters who received incorrect ballots and were then issued corrected ballots (appx.
               29,000), ballots that were unscannable and will need to be duplicated during the Return
               Board process (appx. 2,250) and miscellaneous ballots like ones missing the date, or an




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                          11/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 13 of 19




               illegible voter on declaration (appx 4,350) Again, those numbers are all estimates and
               explain the differences between the number that we have now and the number of
               ballots returned

               The Return Board will convene on Friday morning, November 6, at 9 AM. Although
               originally planned for the County Ofﬁce Building, the Return Board will now convene at
               the Elections Warehouse. Further information and detail will be issued publicly
               tomorrow.

               There are six precincts of the 1,323 that will be reported tomorrow as their results
               were not transmitted from the regional reporting centers on Tuesday. Those are
               Braddock Hills 02, Homestead 01-01, Pittsburgh 20-13, Pittsburgh 25-01, Shaler 02-
               05, and Whitehall 09.

               Last, but not least, there is not any canvassing work being done at the warehouse
               tomorrow and it will be closed to media and observers. The Elections Division staff will
               be using the day to do administrative work. They will not be available for any media
               inquiries or interviews tomorrow.

                                                      A small precinct update (in person voting) was added to
               the total counts, as well as 20,404 absentee and mail in ballots bringing the total
               number of votes cast to 658,040


               The staff has scanned 287,171 mail-in and absentee ballots thus far with 114,103 of
               those scanned today since 10:30 AM.

                                                         : A total of 3,366 additional in-person votes have been
               added to the total number of ballots cast in the county. These additions reﬂect
               precincts that did not report yesterday and include Bethel Park 2, Moon 7, North
               Fayette 2, Pittsburgh 3-4, Pittsburgh 5-12, Pittsburgh 9-1, Pittsburgh 20-2, Pittsburgh
               21-1, Pittsburgh 32-4, Ross 4-2, and Upper St. Clair 8-2. This brings the number of
               ballots cast in the county to 636,468.


               The next update will reﬂect additional scanned mail-in and absentee ballots.




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                              12/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 14 of 19




                                                      We have scanned an additional 29,008 ballots since the
               last update which brings today’s total to 93,699 and the number of ballots cast in the
               county to 633,468


               The staff has also reviewed the mail received today. There were 525 returned ballots
               that were postmarked on or before Election Day that were received today. This
               includes regular and overnight mail. An additional 25 ballots were received from FedEx
               and 12 ballots were postmarked after Election Day.

                                                     : The staff is continuing to scan ballots at the warehouse.


               As reported tin the 2:45 AM update this morning, we received 348,485 ballots back
               from voters. In that report, we advised that 173,068 ballots had been scanned and
               uploaded. As of now, we are at 237,759, an increase of 64,691.


               We are currently pulling data from the scanners and expect to have another upload to
               the website in the next 30-45 minutes.


               There are 110,726 ballots remaining. An approximate 29,000 ballots will be reviewed
               as part of the Return Board process which leaves approximately 81,726 ballots to be
               counted. Of those, not all will be scanned during this process as some have been set
               aside due to various issues that need to be resolved before they can be opened and
               processed. We do not have a count of those ballots, but will provide those when one is
               available.

                                                     : County staff, authorized representatives and media
               reported at 10 AM this morning to begin scanning again. Ballots that had been stored
               overnight in a locked cage under surveillance were brought out at approximately 10:15
               AM and scanning began anew around 10:30 AM. As of noon, 15,118 additional ballots
               have been scanned and those results uploaded to the county's results page. Scanning
               continues now.

               The county announced in October that nearly 29,000 incorrect ballots were sent to
               voters and, as a result new, corrected ballots were issued to those voters. The effort to
               reconcile those ballots with the voters will be done as part of the Return Board process.
               Additionally, there are an unknown number (our priority has been to process, scan and




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                              13/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 15 of 19




               count the ballots with no issues) of ballots will need to be resolved with the Elections
               Division in consultation with the Law Department The review of those ballots will
               begin later today and updates and numbers of those will be provided as they are
               available

               We do not currently have a count of provisional ballots cast in Allegheny County and
               will likely not have those numbers for several days.

               Today’s mail has arrived at the Elections warehouse. We estimate that approximately
               500 mail-in and absentee ballots were delivered. As announced previously, those
               ballots will be segregated along with any mail received through Friday.

                                                         : The county has made the decision to suspend
               scanning and will begin again after 10 AM. Staff are being asked to report at 10 AM and
               scanning will begin shortly after.

               As noted earlier, we have 348,485 mail in and absentee ballots that have been
               returned Of those, 173,068 are scanned and uploaded and approximately 29,000 will
               be reviewed manually through the Return Board process The remaining 146,537 will
               be scanned beginning late morning tomorrow and updates provided as that process
               begins until complete

               All ballots have been secured in the warehouse with County Police patrolling the
               facility all evening. The facility is also under 24-hour video surveillance.

                                                     : Late on Tuesday evening, our tech staff noticed that
               precinct information was not loading as quickly as it should have been. After doing
               some troubleshooting, and testing, with the tech staff, the decision was made to back
               out the votes coming in from the regional reporting systems and to transmit them
               again. For a short period of time, the total votes dropped by about 10,000 and has since
               continued to go back up with 515 precincts uploaded to the reporting software. The
               team is updating the system every 15 minutes.

               A total of 151,022 mail and absentee ballots have been scanned as of now. The process
               is continuing with staff separating, extracting and ﬂattening ballots. The expectation is
               that staff will complete that process within the next 60-90 minutes.

                                                            There have been 348,485 total mail in and absentee
               ballots recorded as returned Of those, 125,383 are scanned




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                            14/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 16 of 19




               Of the in person voting, 421 precincts are currently reporting with more coming in

                                                         : There are currently 111,884 mail-in and absentee
               ballots scanned. The number of ballots marked returned is 347,711, and will continue
               to go up.


               The results webpage is updating about every half hour and now includes both mail-
               in/absentee ballots and in-person results. You can ﬁnd a link directly to the results page
               at https://alleghenyvotes.com
                                   vote     .


               Please note that we are aware that a number of national outlets are reporting incorrect
               vote totals and over reporting the number of votes for Donald Trump, apparently
               because of a typo. This is not an error on the county’s side. We are trying to reach the
               source company to ask for them to correct the data.

                                                     : Polls are closed.

               There are 95,998 ballots scanned currently. The ﬁrst set of 65,000 has been tabulated
               and uploaded to the Elections Results page (visit for a direct link -
               https://alleghenyvotes.com
                                vote     ). The remaining will be uploaded immediately afterward.


               As of 8 PM today, there were 413,716 applications for mail-in and absentee ballots
               approved. This includes the emergency ballots that were applied for over the past
               week.


               There have been 347,670 recorded as received as of 8 PM. That number will continue
               to increase as the other ballots received today will be added to that total.

                                                      As of 6 40 PM, we have scanned 82,716 ballots


               There are approximately 20,000 ballots that did not contain bar codes and are being
               manually entered and checked in. We expect that in the next hour or two, the vast
               majority of the ballots will have had the secrecy envelopes separated from the
               declaration envelopes with only the ﬁnal set of ballots needing to go through the




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                         15/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 17 of 19




               process There will also be additional ballots that were returned by voters to the
               County Ofﬁce Building that will be transported here after polls close and will also go
               through the process for opening


               There are currently 160+ staff working on that process. A third shift of employees will
               come in relieve this set at 11 PM.

                                                     : At polling places - The poll worker removed earlier from
               Pittsburgh 04-10 and 04-11 has been allowed to return by the Court.

               We have received reports of a few polling places which did not have voters sign the poll
               book Those voters do not need to come back The numbered list of voters will be used
               to remedy this issue and note those voters as having cast a vote in this election

               Two poll workers at Pittsburgh 15-1, 15-2, 15-3 location removed for ﬁghting; unclear
               if verbal or physical. Both left before deputies arrived and the other left willingly.

               A Court Order was issued for two poll watchers to be removed from Penn Hills 02-03
               and 02-04 for alleged voter intimidation. The watchers voluntarily left, but vehemently
               denied any wrongdoing.

               At the warehouse - At 5 PM, ﬁve full trays of returned ballots were delivered to the
               warehouse from the County Ofﬁce Building. That accounts for approximately 2,000
               ballots. Ballots may still be returned until 8 PM.

               As of 4 45 PM, 59,799 ballots have been counted

                                                     : In the 8 AM dispatch, we noted that Pittsburgh 05-05
               was unable to open on time. The Judge of Elections’ vehicle was stolen with the suitcase
               inside and has since been recovered. The suitcase does NOT contain ballots. It contains
               the poll book and keys needed to open the ballot marking device and scanner, as well as
               other paperwork/materials. The Sheriff’s Ofﬁce also recovered the suitcase and has it
               in their custody. Four of the ﬁve individuals believed to be in the vehicle are in custody,
               all are juveniles.


               This afternoon, the Court ordered the removal of a poll worker from the polling place
               for Pittsburgh 4-10 and 4-11 on Ellsworth Avenue. Other poll workers reported that
               the individual was causing a disturbance, taking pictures and video of poling place




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                             16/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 18 of 19




               activities, and looking at voters’ ballots prior to those being scanned


               At the warehouse, we have 43,894 ballots scanned as of 3 PM today. The ﬁrst shift is
               leaving and a second one of approximately 200 employees is coming in.

                                                       As of 1 PM, there are 25,583 ballots scanned. Staff are
               split approximately 50/50 now between removing the ballot from the privacy envelope
               and ﬂattening the ballots for scanning. Another 30-40 people are continuing to process
               the mail that was received late yesterday and today so far.

               There are no real updates for polling places Some sites still have lines, but most appear
               to be moving smoothly at this time There have been some complaints of individuals not
               wearing marks, requests to increase physical distancing and some arguments at polling
               places Elections has issued reminders to poll workers and has rover checking to ensure
               proper physical distancing in place There has been no need to take any actions relative
               to arguments

                                                         As of 11 AM this morning, there have been over 9,000
               ballots scanned. Yesterday and today’s mail is being checked in and processed.

               All ballots are in some step of the process with two exceptions: (1) The ballots returned
               by voter that received incorrect ballots. Those ballots will be processed manually to
               reconcile them per the process outlined previously; and, (2) Ballots that have been
               identiﬁed today as needing resolution will be reviewed by a team of elections ofﬁcials in
               consultation with the Law Department about further steps.

               The Elections Division continues to respond to any issues at polling places.


                                                         : The ﬁrst few thousand mail-in and absentee ballots
               will be scanned shortly. Approximately 80% ballots at the warehouse are at some stage
               of the pre-canvassing process.

               Over 105,000 have had the declaration review and had that ﬁrst envelope opened, and
               another 10,000 have now had the secrecy envelope opened and are extracting and
               ﬂattening the ballots for scanning




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                            17/18
11/12/2020          Case 4:20-cv-02078-MWB Document 182-7 Filed 11/19/20 Page 19 of 19




               The three polling places that were delayed in opening are all open and operating now
               Reports of machines that are not working correctly have all been addressed, with the
               majority of them being operator error Additional reports of needs for additional
               supplies or items for polling places have been addressed, or were provided but poll
               workers were not aware they already had them

                                                         : At this time, there are three election districts which
               have not opened. Elections has staff at each site and is creating a new suitcase with
               materials so that they can open. They are Monroeville 1-1, McKeesport 12-1 and
               Pittsburgh 5-5.

               At the warehouse, approximately 25% of ballots are at some stage of processing. Over
               13,500 have gone through the declaration review and have had the declaration
               envelope opened and the secrecy envelopes extracted.

                                                     : Polls are now open and the pre-canvassing process is
               beginning shortly of mail-in and absentee ballots.

               We have had a few reports, as we do each year, of polling places that will be opening a
               few minutes late as poll workers set up equipment, or because someone was late




https://www.alleghenycounty.us/elections/election-day-updates-(november-3,-2020).aspx                               18/18
